— Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered April 10, 2002, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s general waiver of his right to appeal was knowingly, voluntarily, and intelligently made. Accordingly, appellate review of his contention that he was denied the effective assistance of counsel is precluded except to the extent that it may have affected the voluntariness of the plea (see People v Herring, 274 AD2d 525, 526 [2000]; People v Nicholas, 272 AD2d 629, 630 [2000]).
The defendant also contends that his plea was not knowing or voluntary because he was not completely informed of his sentencing options, and because he was not informed of the immigration consequences of his plea. Since the defendant never moved to withdraw his plea or to vacate the judgment on these grounds, these contentions are unpreserved for appellate review (see People v Aloisi, 177 AD2d 491 [1991]; CPL 470.05 [2]). Altman, J.P., S. Miller, McGinity, Adams and Mastro, JJ., concur.